Exhibit 10.1

 

Execution Version

 

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

AND WAIVER

 

THIS FIRST AMENDMENT (this “Amendment”), dated as of April 21, 2016, to the Loan
and Security Agreement, dated as of August 18, 2015 (the “Loan Agreement”), is
made by and among JAGUAR ANIMAL HEALTH, INC., a Delaware corporation
(“Borrower”), HERCULES CAPITAL, INC. (f/k/a Hercules Technology Growth
Capital, Inc.), a Maryland corporation, as administrative agent (“Agent”), and
the lender party hereto (“Lender”).

 

RECITALS

 

A.                                    Borrower, Agent and Lender are parties to
the Loan Agreement.

 

B.                                    The parties wish to amend the Loan
Agreement, as provided herein.

 

C.                                    Agent and Lender wish to agree to certain
waivers in connection with Borrower’s prepayment of a portion of the Term Loan.

 

D.                                    The Loan Agreement may be amended, and
waivers under the Loan Agreement may be granted, pursuant to
Section 11.3(b) thereof by the written agreement of Borrower, Agent and Lender
(which, for the avoidance of doubt, is the Required Lender).

 

AGREEMENT

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.  Defined Terms. Capitalized terms used but not defined herein
(including in the recitals) shall have the meanings assigned to such terms in
the Loan Agreement.

 

SECTION 2.   Amendments to Loan Agreement. Subject to all of the terms and
conditions set forth in this Amendment, the parties hereby agree to the
following amendments thereto.

 

(A)  Schedule 1.1 to the Loan Agreement is amended and restated in its entirety
with by the Schedule 1.1 set forth on Exhibit A to this Amendment.

 

(B)  The definition of “Amortization Date” in Section 1.1 of the Loan Agreement
is hereby amended and restated in its entirety to read as follows:

 

““Amortization Date” means September 1, 2016.”

 

(C)  The definition of “Base Minimum Cash Balance Amount” in Section 1.1 of the
Loan Agreement is hereby amended and restated in its entirety to read as
follows:

 

““Base Minimum Cash Balance Amount” means $1,144,297.06.

 

--------------------------------------------------------------------------------


 

(D)  The definition of “Interest Only Extension Condition” in Section 1.1 of the
Loan Agreement is hereby deleted in its entirety.

 

(E)  The definition of “Minimum Cash Balance Amount” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

 

““Minimum Cash Balance Amount” means an amount equal to the Base Minimum Cash
Balance Amount minus the aggregate amount of Amortization Payments made by
Borrower after April 22, 2016 and during all periods that Borrower is required
to comply with Section 7.15.”

 

(F)  The definition of “Term Loan Maturity Date” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

 

““Term Loan Maturity Date” means August 1, 2018.”

 

SECTION 3.  Agreements and Waivers Regarding Prepayment. The parties hereby
agree as follows in connection with Borrower’s prepayment of $1,500,000 of the
principal amount of the Term Loan (the “Prepayment Amount”), which Prepayment
Amount shall be paid by Borrower to Lender on the date hereof:

 

(A)  Agent and Lender agree to waive the requirement under Section 2.4 of the
Loan Agreement that prepayments thereunder are to equal the entire principal
balance of the Term Loan and all accrued and unpaid interest thereon, and
Borrower may prepay a portion of the principal amount of the Term Loan equal to
the Prepayment Amount.

 

(B)  Agent and Lender agree to waive the requirement that Borrower provide Agent
prior notice of prepayment with respect to the Prepayment Amount paid by
Borrower on the date hereof.

 

(C)  Agent and Lender agree to waive the Prepayment Charge in connection with
the Prepayment Amount paid by Borrower on the date hereof.

 

(D)  The parties confirm and agree that the waivers and agreements set forth
above apply only to the Prepayment Amount paid by Borrower on the date hereof
and that Section 2.4 of the Loan Agreement shall apply in its entirety to any
prepayment made by Borrower after the date hereof.

 

SECTION 4.  Effect on Loan Documents. Except as specifically amended herein, all
Loan Documents shall continue to be in full force and effect and are ratified
and confirmed in all respects. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
Lender or Agent under any of the Loan Documents, and it shall not constitute a
waiver of any provision of the Loan Documents, except for such waivers expressly
set forth in Section 3 above. Any reference to the Loan Agreement in any other
Loan Document shall be a reference to the Loan Agreement as amended by this
Amendment.

 

SECTION 5.  Representations and Warranties. Borrower represents and warrants to
Agent and Lender as follows:

 

2

--------------------------------------------------------------------------------


 

(A)                               Borrower’s execution, delivery and performance
of this Amendment, (i) has been duly authorized by all necessary corporate
action of Borrower, (ii) will not result in the creation or imposition of any
Lien upon the Collateral or the Intellectual Property, other than Permitted
Liens and the Liens created by the Loan Documents, (iii) does not violate any
provisions of Borrower’s Certificate of Incorporation, bylaws, or any law,
regulation, order, injunction, judgment, decree or writ to which Borrower is
subject, and (iv) except as described on Schedule 5.3 to the Loan Agreement,
does not violate any contract or agreement or require the consent or approval of
any other Person which has not already been obtained. The individual or
individuals executing this Amendment are duly authorized to do so.

 

(B)                               This Amendment has been duly executed and
delivered on Borrower’s behalf by its duly authorized officer, and constitutes
Borrower’s legal, valid and binding obligations, enforceable in accordance with
their terms, subject to bankruptcy, reorganization, insolvency, moratorium and
other similar laws affecting the enforcement of creditors’ rights generally and
the exercise of judicial discretion in accordance with general principles of
equity.

 

SECTION 6.  Condition Precedent. The effectiveness of this Amendment is subject
to receipt by Agent from Borrower of an amount equal to the Prepayment Amount,
and this Amendment shall be null and void in all respects if such amount is not
received by Agent on or before April 22, 2016.

 

SECTION 7.  Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of California.

 

SECTION 8.  Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile,
.pdf or other electronic imaging means of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment. Agent may also require that any such documents
and signatures delivered by facsimile, .pdf or other electronic imaging means be
confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by facsimile, .pdf or other electronic imaging means.

 

[Remainder of page intentionally blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

BORROWER:

 

 

 

JAGUAR ANIMAL HEALTH, INC.

 

 

 

 

 

By:

/s/ Lisa A. Conte

 

 

Name: Lisa A. Conte

 

 

Title: CEO and President

 

 

 

AGENT:

 

 

 

HERCULES CAPITAL, INC.

 

 

 

 

 

By:

/s/ Ben Bang

 

 

Name: Ben Bang

 

 

Title: Associate General Counsel

 

 

 

LENDER:

 

 

 

HERCULES CAPITAL FUNDING TRUST 2014-1

 

 

 

By: Hercules Capital, Inc., as Servicer

 

 

 

 

 

By:

/s/ Ben Bang

 

 

Name: Ben Bang

 

 

Title: Associate General Counsel

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Schedule 1.1 to the Loan Agreement is amended and restated in its entirety with
by the Schedule 1.1 set forth below.

 

SCHEDULE 1.1

 

COMMITMENTS

 

LENDER

 

TERM COMMITMENT

 

Hercules Capital Funding Trust 2014-1

 

$

8,000,000

 

TOTAL COMMITMENTS

 

$

8,000,000

 

 

--------------------------------------------------------------------------------